                       Case: 3:18-cr-00387-JGC Doc #: 39-1 Filed: 03/04/19 1 of 2. PageID #: 126
                                                                                                                  GOVT-00016

 U.S. Deprrtmeot of Justice                                                         Report of        Ir   stigation
 Burcau ofAlcohol, Tobacco. Firearms and ExplosiT cs



 STI:ヽ ̀Eヽ   JROB:SOヽ   1ヽ   ICS‑1)1:LAヽ ED)ct al




SUMMARY OF EVENT:

NICS DELAYED # 100J64NCR- STEVEN JERRY ROBISON: In February of 201 8, the Bureau of Alcohol, Tobacco.
Firearms, and Explosives (ATF) Toledo Field Office received Federal Bureau of Investigations (FBI) NICS Delayed
case #I00J64NCR, regarding Steven J. ROBISON. ROBISON purchased firearms on February 12. 2018. from Jaqua's
Fine Guns, Inc., an FFL in Findlay, Ohio 45840. The firearms rvere transferred on February 16.2018.

NARRATIVE:

    1.    On February 12, 2018, ROBISON completed an ATF form 4473 for the purchase of 50 Anderson receivers,
          model AR-15, serial numbers 18012600-18012649 at Jaqua's Fine Guns. Inc.. located in Findlay, Ohio. Thc
          FFL conducted the required FBI NICS query and the transfer of the firearms rvas placed on delayed status. On
          February 16,2018, after thc required rvaiting period, Jaqua's Fine Guns, Inc. transferred the firearms to
          ROBISON.

    2.    On Februarl' 19. 2018. the FBI NICS center contacted Jaque's Fine Guns. Inc. and informed Jaque's Fine Guns.
          Inc. that ROBISON was prohibited from possessing firearms. Per the FBI NICS center ROBISON rvas
          prohibited from possessing firearms due to an Assault (M1) (Section No. 2903.13 of the Ohio Revised Code)
          conviction on November 30, 2005 in Findlay Municipal Court, case #05CRB01252 Findlay, Ohio. ROBISON
                                 ofAggravated Disorderly Conduct (Section No. 2917.11A1E of the Ohio Revised
          rvas also later convicted
          Code) on April 1,2009 in Findlay Municipal Coun, case #08CRB01573, Findlay. Ohio.

    3.    ROBISON is further identified as:
          ROBISON, Steven J.
                            Findlay, Ohio
          wiM. 6'00"/25Olbs

    .{.   On February 22,2018, SA Phan revieu'ed ROBISON's criminal history and court documents. Affer revierving
          ROBISON's court documents SA Pharr contacted Columbus Field Division counsel, Dianna Bessemer. for a
          confirmation on ROBISON's status as a prohibited person.



                                                    Tttei
  Prepared by
                                                       Spccial Agcnt,Tolt・ do Ficld Orlcc
  Jimmie Phan
                                                                                                                                     7‑
  MichaCI S ｀lcdlin
                                   ″       〃
                                                       Rcsidcnt Agcntin Chargc,TOlcdo Ficld Ofrlcc
                                                                                                                                     7■
                                                       ■ lel

                                                       Spccial Agcnt in Chargc,COlumbus Ficld
  Trevor A. \'elinor
                                                       Divlslon

                                                                                                                      AIド EF]1202(10‑2004)
                                                                            Page   I of2                  A-1         For()Fllctal tl、 じ(Dnl、
                  Case: 3:18-cr-00387-JGC Doc #: 39-1 Filed: 03/04/19 2 of 2. PageID #: 127
                                                                                           GOVT-00017
                                                                                                RepOn Number
STEVEN J ROBISO\ (NICS - DELAYED) ct al,                                                                    1




    5.   On February 27 , 2018, SA Phan received confirmation fiom Columbus Field Division counsel, Dianna
         Bessemer, of ROBISON's status as a prohibited person. ROBISON is a prohibited person due to the prior listed
         convictions, as stated above.




                                                        Pagc 2   of2
                                                                                  A-2            AT!' EF 3120.2 (r0-2004)
                                                                                                 For Olficial Use Onlv
